Citation Nr: 0809426	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO. 01-06 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to an effective date prior to May 8, 2000 for 
the assignment of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In an October 2000 decision, the Board denied the veteran's 
claim for a higher rating for PTSD. The veteran then appealed 
to the U.S. Court of Appeals for Veterans Claims (Court). In 
an April 2001 Order, the Board's October 2000 decision was 
vacated and the matter was remanded for compliance with 
directives that were specified by the Court. The matter was 
then remanded by the Board in September 2001 and April 2006. 
The veteran testified via videoconference at a Board hearing 
in February 2006. 

With respect to the issue of entitlement to service 
connection for a back disability, this matter comes before 
the Board on appeal from a March 2001 rating decision by an 
RO of the VA.


FINDINGS OF FACT

1. The veteran's current back disability is not etiologically 
related to his active duty service period.

2. The veteran filed a claim for entitlement to service 
connection for PTSD on July 23, 1997.

3. It is not factually ascertainable that the veteran's PTSD 
increased in severity to warrant a disability rating in 
excess of 30 percent prior to May 8, 2000.


CONCLUSIONS OF LAW

1. A back disability was not incurred or aggravated during 
the veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2. The criteria for an effective date earlier than May 8, 
2000 for the assignment of a 100 percent disability rating 
for service-connected PTSD have not been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a May 2006 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate increased rating and effective date claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

This notice was not timely in that it was not issued until 
after the rating decisions on appeal had been issued. 
However, the Board finds that the timing error did not affect 
the essential fairness of the adjudication process because 
the veteran's claims were readjudicated (see the August 2007 
Supplemental Statement of the Case) after the veteran 
received appropriate VCAA notice in May 2006. As such, the 
Board finds the timing error is not prejudicial to the 
veteran.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
appropriate VA medical examinations. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran's service medical records contain several 
references to back pain which were diagnosed as chronic low 
back strain and back spasms. Currently, the veteran has 
degenerative changes in the spine and a large central disk 
protrusion. The veteran underwent a VA examination in October 
2006. The examiner noted the veteran's in-service history of 
back strain and muscle spasms and his current diagnosis of 
degenerative changes and opined that he was unable to connect 
in a causal way the obviously muscular problems that the 
veteran had in the 1960s with the degenerative changes that 
he has currently in his lumbar spine. There are no contrary 
competent medical opinions of record. As such, the Board 
finds the preponderance of the evidence is against a finding 
that the veteran's current lumbar spine disability is 
etiologically related to his active duty service. It follows 
that entitlement to service connection for a lumbar spine 
disability is not warranted.



Earlier Effective Date

The RO has determined that the current effective date issue 
on appeal stems from a November 2000 claim in the form of a 
letter from the veteran requesting an increased rating for 
PTSD. However, the record shows the veteran filed for a claim 
for service connection for PTSD in July 1997. This claim is 
date stamped "July 27, 1997", but the date stamp has been 
manually changed to "July 23, 1997." Although it is not 
clear from the record which of these two dates is the proper 
date of receipt of the veteran's claim, after resolving any 
benefit of the doubt in favor of the veteran under the 
provisions of 38 U.S.C.A. § 5107(b), the Board finds that the 
date of receipt of the veteran's claim was July 23, 1997. 

The record demonstrates that this claim has been prosecuted 
continuously since July 23, 1997. In a February 1999 rating 
decision, the RO granted service connection for PTSD, 
effective July 27, 1997, and assigned a 30 percent disability 
rating. The veteran appealed the rating assigned, and the 
Board denied an increased rating in an October 2000 decision. 
In April 2001, the Court vacated the October 2000 Board 
decision. The case was returned to the Board and was remanded 
in September 2001. In an August 2002 rating decision, the RO 
granted the veteran a 100 percent disability rating for PTSD, 
effective May 8, 2000. The veteran appealed this effective 
date, and the claim was subsequently remanded by the Board in 
April 2006 before returning to the Board at this time. As 
such, the Board finds that the issue of entitlement to an 
effective date prior to May 8, 2000 for the award of a 100 
percent disability rating for PTSD arises from the claim 
filed on July 23, 1997. 

This date is relevant because it provides the onset date of 
the evidence to be considered: the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. 
Additionally, an effective date of service connection will be 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2).

As disability ratings are only assigned once entitlement to 
service connection has been established, it follows that the 
effective date for the assignment of the 100 percent 
disability rating for PTSD cannot be prior to the date of the 
award of service connection for PTSD on July 27, 1997. 
Therefore, the Board is limited to examining the relevant 
medical evidence of record from approximately July 27, 1997 
to May 8, 2000 to determine if it was factually ascertainable 
that a increase in disability occurred at any point prior to 
May 8, 2000 in order to establish an earlier effective date 
for the assignment of a 100 percent disability rating.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411; however, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

Under that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The competent medical evidence of record shows complaints of 
restless sleep, sleeplessness, memory loss, fatigue and 
libido in the early 1990s, but then the record is silent for 
any psychiatric complaints until the September 1997 VA 
examination report which shows that the veteran complained of 
intrusive thoughts, flashbacks, nightmares, panic attacks, 
avoidance behaviors, startle response, hypervigilence, 
sleeplessness, poor impulse control, concentration 
difficulties, and depression. On examination, the veteran was 
fully oriented, neat, clean and cooperative. He maintained 
appropriate eye contact, but his facial expression was sad, 
his mood was depressed, and his speech was slow. The examiner 
described the veteran's panic attacks as frequent and sleep 
disturbances and nightmares as chronic. He denied auditory 
hallucination, visual hallucinations, delusions, suicidal 
ideations and homicidal ideations. He admitted to past 
homicidal ideations. His memory, concentration and judgment 
were impaired. The examiner diagnosed chronic, moderate PTSD. 

The next competent medical evidence of record for the 
relevant time period is a January 1999 private medical record 
which shows that the veteran complained of flashbacks, 
anxiety, and difficulty performing tasks at work. He denied 
suicidal or homicidal ideations, but his wife said he did 
mention killing himself sometimes. On examination, the 
veteran was fully oriented, alert and cooperative. He was not 
noted to be suicidal or psychotic.

A May 1999 VA treatment record shows that the veteran 
reported sleep disturbance, isolation, and intrusive 
thoughts, but that on examination, the veteran did not appear 
to be particularly depressed or anxious. A June 1999 VA 
treatment record shows that the examiner noted the veteran 
was somewhat histrionic in the way he discussed his symptoms. 
The veteran reported little energy or motivation, but on 
examination, he was fully oriented and denied suicidal and 
homicidal ideations.

An August 1999 VA treatment record shows the veteran reported 
a generally positive response to his psychiatric medications 
and that he felt no changes were indicated at the time.

A September 1999 VA treatment record shows that the veteran 
reported sleep problems and lack of energy. The examiner 
noted that the veteran appeared to be fairly composed and 
relaxed and that he was alert and fully oriented.

A November 1999 VA treatment record shows that the veteran 
appeared to be making a satisfactory adjustment and reported 
continued positive response to his medications.

A February 2000 VA treatment record noted complaints of sleep 
problems, flashbacks, irritability, agitation, impulse 
control and withdrawal. However, the veteran denied any 
harmful ideation or psychosis.

An April 2000 VA treatment note shows that the veteran 
reported having some problems with PTSD but that his biggest 
complaint was his back pain. He reported nightmares, loss of 
patience, worsening memory, intrusive thoughts, flashbacks, 
social problems and paranoia.

The record reflects that the veteran was admitted to an 
"intensive 6 week" PTSD Day Hospital treatment program at a 
VA Medical Center on May 8, 2000.

Although the veteran reported depression, anxiety, memory 
problems, intrusive thoughts, impulse control, nightmares, 
flashbacks, irritability, sleep disturbance, social 
isolation, impaired judgment and impaired concentration prior 
to May 8, 2000, the competent medical evidence of record 
shows that the veteran was appropriately groomed, alert, 
fully oriented and cooperative on examination during this 
same time period. He repeatedly denied homicidal or suicidal 
thoughts (although the veteran's wife reported in January 
1999 that the veteran "sometimes" spoke of killing himself, 
the veteran himself denied such suicidal ideations), and 
there was no evidence of auditory or visual hallucinations or 
psychosis. Although the veteran's speech was noted to be slow 
at the 1997 VA examination, the remaining competent medical 
evidence of record for the relevant time period shows that 
the veteran did not present with flattened affect, 
circumstantial, circumlocutory, stereotyped speech, or 
intermittently illogical, obscure, or irrelevant speech. 

The medical evidence for the relevant time period also does 
not show that the veteran experienced or displayed 
obsessional rituals, neglect of personal appearance and 
hygiene, grossly inappropriate behavior, persistent danger of 
hurting self or others, intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of closes relatives, own occupation, or 
own name. 

In fact, a May 1999 VA treatment record shows the veteran did 
not appear depressed or anxious, a June 1999 VA treatment 
record shows the veteran was somewhat histrionic in his 
symptom reporting; an August 1999 VA treatment record shows 
the veteran felt his medication was helping him; a September 
1999 VA treatment record shows the veteran appeared composed 
and relaxed; and a November 1999 VA treatment record shows 
the veteran reported continued positive response to his 
medications. 

VA treatment records from February and April 2000 note 
similar complaints to what had been reported earlier, such as 
sleep problems, flashbacks, irritability, agitation, 
nightmares, memory problems, social problems, paranoia, 
impulse control and withdrawal, with no evidence of harmful 
ideation or psychosis. It is not until the veteran entered 
into an intensive treatment program on May 8, 2000 that the 
veteran's symptoms are shown to have increased in severity in 
order to warrant a 100 percent disability rating. As such, a 
disability rating in excess of 30 percent, much less a 100 
percent disability rating, is not warranted prior to May 8, 
2000.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Service connection for a back disability is denied.

An effective date prior to May 8, 2000 for the assignment of 
a 100% disability rating for post-traumatic stress disorder 
(PTSD) is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


